Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Request for Continued Examination
The request filed on 7/12/2021 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/081,491 is acceptable and a RCE has been established. An action on the RCE follows.

This communication is in response to applicant’s 06/12/2021 amendment/responses in the application of DEENOO et al. for “METHOD AND APPARATUS FOR BEAM CONTROL IN BEAMFORMED SYSTEMS” filed 08/31/2018.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1, 9, 21-25, 27-34, 36-38 are now pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, it is not clear whether triggering condition for configured and monitor the second set of beams by WTRU is “a condition of radio link failure of the first set of beams” or “a condition that a radio link quality of all beams of the first set beams is below a first threshold” as cited in the claim.  

Regarding claim 9, it is not clear whether triggering condition for configured and monitor the second set of beams by WTRU is “a condition of radio link failure of the first set of beams” or “a condition that a radio link quality of all beams of the first set beams is below a first threshold” as cited in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9,  24-29, 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAKOLA et al. (US 2018/0351624 A1), hereinafter HAKOLA in view of LI et al. (US 2018/0084446 A1), hereinafter LI. 
HAKOLA discloses a wireless transmit/receive unit (WTRU) (terminal device 120, see figure 1 and figure 9) comprising: 
a processor; and a transceiver, 
wherein the WTRU is configured with a first set of beams for radio link quality measurements  (the network node 110 may transmit a beam configuration message in step 700. The network node may first determine a set of transmission radio beams for the cell 100, wherein the set of transmission radio beams is a subset of all radio beams supported by the network node, see ¶ 0049; The beam configuration message corresponding to Table 2 would indicate to the terminal device that beams 1, 4, 9, 13, 16, and 19 are available for downlink signalling, uplink signalling, and/or data transmission in one or more sub-frames; see ¶ 0051 and measuring the beam quality step 404, figure 7 and ¶ 0035), and configured with a second set of beams for radio link quality measurements on a condition of radio link of the first set of beams (when the first beam configuration expires, the network node may transmit a new beam configuration message, see ¶ 0052; table 3 shows new beam allocation: beams 6, 9, 10, 12, 14, 15 are available and measuring the beam quality, see ¶ 0035); 
wherein the processor and transceiver are further configured to monitor a first control channel search space using at least one beam of a first set of beams (terminal device 120 performs measure beams 404, see figure 4), 
wherein the processor and the transceiver are further configured to evaluate a radio link quality of a second set beams (the terminal device 402 determines quality of measured beams and adapt search space for control message, see step 406, see figure 4),
the network node may assign new beam set via beam configuration message when the beam configuration of the first expires and determine the beams quality; see table 3 and ¶ 0051- 0052), and 
wherein the processor and the transceiver are further configured to monitor a second control channel search space using the least one beam of the second set of beams (determining the quality of the new set of beams, see ¶s 0036, 0052; step 506 adapt search space for control message, see figure 5 and table 3).  
HAKOLA fails to explicitly disclose that UE/WTRU determine the first radio link failure if all quality of all beams of the first set of beams is below a first threshold (poor quality) and the WTRU is configure with second set of beams for radio link quality measurements.
In the same field of endeavor, LI discloses a user device determining a radio link quality for each of beams associated with the terminal device among the plurality of beams, based on a reference signal specific to that beam (see ¶ 0009), where the plurality of beams comprise the first subset may comprise one or more beams from the base station each having a channel quality higher than a first predetermined channel quality threshold, while the second subset may comprise one or more beams from the at least one other base station each having a channel quality higher than a second predetermined channel quality threshold (see ¶ 0016).   The user device may determine 
the radio link quality of the radio link may be decided as failure in the case that the radio link quality for each of the associated beams is determined as failure, or the radio link see ¶ 0010). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate LI’s teaching in the system/network taught by HAKOLA in order to decide the optimal radio link set (beams) between the serving base station and the subscriber user equipment (UE) based on the determined radio link qualities. 

Regarding claim 9, HAKOLA discloses a method comprising: 
a wireless transmit/receive unit (WTRU) (the terminal device 120, figures 4-5)
which is configured with a first set of beams for radio link quality measurements  (the network node 110 may transmit a beam configuration message in step 700. The network node may first determine a set of transmission radio beams for the cell 100, wherein the set of transmission radio beams is a subset of all radio beams supported by the network node, see ¶ 0049; The beam configuration message corresponding to Table 2 would indicate to the terminal device that beams 1, 4, 9, 13, 16, and 19 are available for downlink signalling, uplink signalling, and/or data transmission in one or more sub-frames; see ¶ 0051 and measuring the beam quality step 404, figure 7 and ¶ 0035), and configured with a second set of beams for radio link quality measurements on a condition of radio link of the first set of beams (when the first beam configuration expires, the network node may transmit a new beam configuration message, see ¶ 0052; table 3 shows new beam allocation: beams 6, 9, 10, 12, 14, 15 are available and measuring the beams quality, see ¶ 0035);
terminal device 120 performs measure beams 404, see figure 4), 
evaluating a radio link quality of a second set beams, on a condition that a radio link quality of one or more beams of the first set of beams is below a first threshold (the terminal device 402 determines quality of measured beams and adapt search space for control message, see step 406, see figure 4),
identify at least one beam of the second set of beams that has the radio link quality above a second threshold (the network node may assign new beam set via beam configuration message when the beam configuration of the first expires and determine the beams quality; see table 3 and ¶ 0051- 0052), and 
monitor a second control channel search space using the least one beam of the second set of beams (determining the quality of the new set of beams, see ¶s 0036, 0052; step 506 adapt search space for control message, see figure 5 and table 3).  
HAKOLA fails to explicitly disclose that UE/WTRU determine the first radio link failure if all quality of all beams of the first set of beams is below a first threshold (poor quality) and the WTRU is configure with second set of beams for radio link quality measurements.
In the same field of endeavor, LI discloses a user device determining a radio link quality for each of beams associated with the terminal device among the plurality of beams, based on a reference signal specific to that beam (see ¶ 0009), where the plurality of beams comprise the first subset may comprise one or more beams from the base station each having a channel quality higher than a first predetermined channel quality threshold, while the second subset may comprise one or more beams from the see ¶ 0016).   The user device may determine 
the radio link quality of the radio link may be decided as failure in the case that the radio link quality for each of the associated beams is determined as failure, or the radio link qualities for one or more beams selected from the associated beams are determined as failure (see ¶ 0010). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate LI’s teaching in the system/network taught by HAKOLA in order to decide the optimal radio link set (beams) between the serving base station and the subscriber user equipment (UE) based on the determined radio link qualities. 

Regarding claim 24, HAKOLA discloses the at least one beam of the first set of beams and beams of the second set of beams are each associated with a unique reference signal (terminal-device may further be configured a reference signal that is used by network node for transmitting control channel from any of the selected radio beams, and used by terminal-device to receive the control channel, see ¶ 0039). 

Regarding claim 25, HAKOLA discloses configured to indicate preferred beams of the second set of beams and an explicit WTRU ID (the control message may be a terminal-device-specific control message indicating the adapted search space only to the terminal device 120, see ¶ 0040). 

HAKOLA discloses the transceiver are further configured to evaluate the radio link quality of the second set of beams, on the condition that the radio link quality of all of the beams of the first set of beams is below the first threshold (if a signal quality of a radio beam is below a determined threshold, the network node 110 may remove the radio beam from a set of radio beams associated with the terminal device… if a signal quality of a radio beam not comprised in the radio beam configuration associated with the terminal device exceeds the threshold or another threshold, the network node may add such a beam to the set of radio beams associated with the terminal device, see ¶ 0036). 

Regarding claim 27, HAKOLA discloses the transceiver are further configured to monitor the second control channel search space using the at least one beam of the second set of beams until the WTRU receives a beam switch command (the network node may switch the radio beam configuration of the radio beam off…From another perspective, the network node may switch the radio beam configuration of the radio beam on. As another example, the network node may adapt the radio beam configuration of a radio beam by selecting link adaptation parameters for the radio beam on the basis of the received signal quality, see ¶ 0036; step 504, see figure 5). 

Regarding claim 28, HAKOLA discloses the first threshold and the second threshold are the same (the thresholds for the ranges may be preconfigured to the UE or indicated to the UE by the eNB, see ¶ 0043). 

HAKOLA discloses the first threshold and the second threshold are different (the thresholds for the ranges may be preconfigured to the UE or indicated to the UE by the eNB, see ¶ 0043).

Regarding claim 33, HAKOLA discloses the at least one beam of the first set of beams and beams of the second set of beams are each associated with a unique reference signal (terminal-device may further be configured a reference signal that is used by network node for transmitting control channel from any of the selected radio beams, and used by terminal-device to receive the control channel, see ¶ 0039). 

Regarding claim 34, HAKOLA discloses configured to indicate preferred beams of the second set of beams and an explicit WTRU ID (the control message may be a terminal-device-specific control message indicating the adapted search space only to the terminal device 120, see ¶ 0040).
 
Regarding claim 35, HAKOLA discloses the transceiver are further configured to evaluate the radio link quality of the second set of beams, on the condition that the radio link quality of all of the beams of the first set of beams is below the first threshold (if a signal quality of a radio beam is below a determined threshold, the network node 110 may remove the radio beam from a set of radio beams associated with the terminal device… if a signal quality of a radio beam not comprised in the radio beam configuration associated with the terminal device exceeds the threshold or another threshold, the network node may add such a beam to the set of radio beams associated with the terminal device, see ¶ 0036). 

Regarding claim 36, HAKOLA discloses the transceiver are further configured to monitor the second control channel search space using the at least one beam of the second set of beams until the WTRU receives a beam switch command (the network node may switch the radio beam configuration of the radio beam off…From another perspective, the network node may switch the radio beam configuration of the radio beam on. As another example, the network node may adapt the radio beam configuration of a radio beam by selecting link adaptation parameters for the radio beam on the basis of the received signal quality, see ¶ 0036; step 504, see figure 5). 

Regarding claim 37, HAKOLA discloses the first threshold and the second threshold are the same (the thresholds for the ranges may be preconfigured to the UE or indicated to the UE by the eNB, see ¶ 0043). 

Regarding claim 38, HAKOLA discloses the first threshold and the second threshold are different (the thresholds for the ranges may be preconfigured to the UE or indicated to the UE by the eNB, see ¶ 0043).


Claims 22 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of HAKOLA-LI  in view of YU et al. (US 2014/0177561 A1), hereinafter YU.
HAKOLA-LI fails to disclose the first control channel search space and the second control channel search space are physical downlink control channel (PDCCH) search spaces.
In the same field of endeavor, YU discloses a PDCCH is transmitted in a user-specific search space or a common search space. If the user-specific search space is used, the MS determines the search space based on its ID. If the common search space is used, the MS determines the search space based on a Tx beam index (see ¶ 0103).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate YU’s teaching in the network taught by the combination of HAKOLA-LI in order to transmit scheduling information to the UE as user-specific search space or common search space. 

Claims 21, 23, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of HAKOLA-LI  in view of McGOWAN et al. (US 2014/0120926 A1), hereinafter McGOWAN.
Regarding claims 21, 23 30 and 32, the combination of HAKOLA-LI  fails to disclose the processor and the transceiver are further configured to transmit, on configured random access channel (RACH) resources, on the condition that the radio link quality of the one or more beams of the first set of beams is below the first threshold or the processor and the transceiver are further configured to evaluate the radio link quality of the second set of beams by performing measurements associated with a physical broadcast channel (PBCH) of beams of the second set of beams.
McGOWAN discloses to connect to wireless network node 120, wireless device 110 may transmit the random access channel (RACH) at the location corresponding to the beam frame number read from the PBCH. Wireless network node 120 receives the RACH attempts from the location corresponding to the best beam set. Once the RACH attempt is received by wireless network node 120 it will know the wireless device 110's beam set. Wireless device 110 determines the initial channel quality indication (CQI) based on the common RS obtained from the beam frames corresponding to the best beam set. For a 1 ms subframe comprising X beam frames, the beam frame rate is 1/X ms, and the RS pattern repeats inside a beam frame. Some control information may be sent to wireless device 110 in the packet data control channel (PDCCH) of the particular beam frame. Once wireless device 110 is connected, all beam frame times can be used for scheduling traffic (see ¶ 0074). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate McGOWAN’s teaching in the network/system taught by the combination of HAKOLA-LI in order to take advantage of existing schemes for transmissions between wireless device and a wireless network for selecting beam set.  
Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive.
	The examiner respectfully disagrees with the applicant’s arguments in pages 8-10.  The primary reference HAKOLA in ¶s 0049, 0051, 0052: 
The set of transmission radio beams may be determined for a determined period of time, e.g. for the duration of one or more frames or one or more sub-frames, and a new set of transmission radio beams may be selected for a subsequent period of time. Upon determining the set of transmission radio beams, identifiers of those radio beams may be included in the beam configuration message transmitted in step 700 (emphasis added).

The beam configuration message corresponding to Table 2 would indicate to the terminal device that beams 1, 4, 9, 13, 16, and 19 are available for downlink signalling, uplink signalling, and/or data transmission in one or more sub-frames. Table 3 indicates a subsequent configuration for the following sub-frame(s):

Upon receiving the beam configuration message in step 700, the terminal device 120 may adapt the search space to the set of transmission radio beams indicated in the beam configuration message (block 702). For example, the terminal device may remove from the search space at least one radio beam not identified in the beam configuration message. The terminal device may add to the search space a radio beam identified in the beam configuration message. The terminal device may employ a further criterion when considering adding the radio beam to the search space. For example, if the measurements in block 404 indicate that the signal quality of the radio beam is low, the terminal device may determine not to add the radio beam to the search space even if it is being transmitted. If the signal quality of the radio beam is high, the terminal device may determine to add the radio beam to the search space. Then, the process may continue with the search of the control message from the search space in the above-described manner by using the search space adapted in block 702. The search space may be further adapted according to any one of the embodiments described above in connection with FIGS. 4 to 6, e.g. by adapting the link adaptation configurations of the radio beams identified in the beam configuration message and comprised in the search space. When the beam configuration expires, the network node may transmit a new beam configuration message (step 700 at the end of FIG. 7) (emphasis added).

As cited above and shown in tables 2 and 3, HAKOLA discloses the network node allocated beams 1, 4, 9, 13, 16, and 19 for first beam set in the first beam configuration message for a duration of time, and the second beam set 6, 9, 10, 12, 14, 15 in subsequent configuration message when the first beam configuration expired (see table 3).   The terminal device further adapt the search space to the set of transmission radio beams indicated in the beam configuration message, and evaluate the signal quality of each allocated beam set (see ¶s 0035, 0052). 
 
	The secondary reference LI discloses the following in ¶s 0010, 0015-0016:


In another embodiment, the plurality of beams may come from the base station and at least one other base station. In this embodiment, the configured association may associate a first subset of beams from the base station and a second subset of beams from the at least one other base station with the terminal device.

In a further embodiment, the first subset may comprise one or more beams from the base station each having a channel quality higher than a first predetermined channel quality threshold, while the second subset may comprise one or more beams from the at least one other base station each having a channel quality higher than a second predetermined channel quality threshold.

As cited above, LI discloses the terminal device decided as link failure if the radio link quality for each of associated beams (the first subset of beams from the first base station) is determined as failure (less than the first predetermined channel quality threshold) or one or more beams from the first subset of beams are determined as failure.  The terminal device also received second subset of beams from the second base station and determine the radio link quality of the second subset of beams. 
 Therefore, the amended claims 1 or 9 would still be obvious over the combination of HAKOLA-LI by causing the UE/WTRU to determine the quality of the second set of beams once the UE/WTRU determine the quality of the first set of beams are below the threshold level or failure. 

Conclusion
Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450


		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412